Citation Nr: 1627252	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appeal has since been transferred to the RO in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral knee disorder as related to knee issues treated in service.  She has alleged in a lay statement submitted in May 2011 that she had bilateral knee issues after 13 years in the service that she self-treated and cited to having had multiple instances of physical training during her lengthy career in service.  She also described having left knee problems following a 1986 injury, with symptoms in that knee ever since.  Her husband provided a lay statement at the same time, supporting her contentions of knee symptoms dating back to service.  

The Board notes that an April 2013 VA examination was obtained that provided an unfavorable opinion that the Veteran did not have a bilateral knee disability incurred in or otherwise related to service.  However it does not appear that the examiner fully addressed all the potentially favorable evidence, to include not only the Veteran's lay statement suggesting that she self-treated for knee symptoms, but also failed to fully consider the evidence in the service treatment records.  The examiner stated that there was no evidence of knee problems shown in the STRs.  Indeed, the examination report states that the "Veteran's service medical records are silent for any complaints of or treatment for any [knee] condition."  The Board's review of the STRs discloses that on an occasion in July 1987 the Veteran was seen for complaints of right heel pain and right knee pain times 3 months.  See 129 pg STRS at pg 124.  Subsequently she was seen for complaints of knee pain for 
6 months in a December 2005 record.  See 94 pg STRs at pg 48.  Thus on remand an addendum opinion should be obtained that fully addresses all the probative evidence.  

Additionally via April 2013 e-mail correspondence the Veteran has suggested (contrary to the opinion from the April 2013 examiner) that she is currently receiving treatment for knee problems at a private facility via Tricare.  Thus an attempt should be made to obtain these records and any additional records of treatment for knee problems.  

Finally the Board notes that the most recent supplemental statement of the case (SSOC) was issued in May 2012 prior to the addition of more relevant evidence, specifically the April 2013 VA examination.  On remand the RO should ensure that it adjudicates with consideration of the additional evidence obtained since the May 2012 SSOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify all sources of treatment for her knee disorder(s), including the treatment under Tricare referenced in her April 2013 e-mail and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of this claim. 

2.  Return the claims file to the VA examiner who performed the April 2013 knee examination.  If the April 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is at least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has any currently diagnosed bilateral knee disorder that is related to any incident of active duty service, to include treatment in service for knee problems in July 1987 and December 2005.  

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding her in-service injuries and symptoms as true. 

The addendum medical opinion must be accompanied by a comprehensive rationale.  The examiner should reference specific evidence in the claims file to support the medical opinion and/or discuss what characteristics of the Veteran's knee disability do not support an in-service etiology.  If needed, the examiner can request a physical examination of the Veteran.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Finally, readjudicate the Veteran's service connection issue based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC which adjudicates all evidence of record, to include that obtained since the last SSOC was issued in May 2012.  Provide the Veteran and her representative an opportunity to respond before returning to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




